EMPLOYMENT AGREEMENT



SBS Technologies, Inc. ("Company") and Christopher J. Amenson ("Employee")
agree, effective April 11, 2005:



Employment

. Company employs Employee for the period beginning on the date of this
Employment Agreement as set forth below, and ending on (a) the date of the
Annual Meeting of Shareholders of the Company in November 2005, (b) in the
absence of an Annual Meeting of Shareholders of the Company in November 2005
then November 30, 2005, or (c) upon discharge or resignation of Employee in
accordance with the terms of this Agreement (the "Employment Period"). Upon the
mutual agreement of Employee and the Company not less than four months prior to
the scheduled expiration of the Employment Period, the Employment Period may be
extended for an additional one- year period, commencing upon the expiration of
the original Employment Period, upon the same terms and conditions as contained
in this Employment Agreement. During the Employment Period, Employee will serve
in the position of Executive Chairman of the Company, or other management
position as determined by the Company. Duties initially assigned to Employee are
set forth on
Appendix A
. The Board of Directors of the Company may change such duties from time to
time. Employee will devote sufficient time and energies to the business of
Company to accomplish the duties assigned, will perform to the best of
Employee's ability all duties assigned to Employee by Company and will devote
Employee's best efforts to advance the interests of Company. Employee will have
the power and authority determined by Company.





Compensation

. For all services performed by Employee for Company during the Employment
Period, Company will pay Employee the salary and benefits set forth on
Appendix A
. Employee will be entitled to participate in employee benefit programs
established by Company and applicable to all employees. Employee will be
entitled to vacation, national holidays and paid time off to the extent
permitted by Company policy and
Appendix A
. During vacation, national holidays, and paid time off, Employee will receive
Employee's usual compensation.



Reimbursement of Expenses

. Company recognizes that Employee, in performing Employee's duties hereunder,
may be required to spend sums of money in connection with those duties for the
benefit of Company. Employee may present to Company an itemized voucher listing
expenses paid by Employee in the performance of Employee's duties on behalf of
Company, and on presentation of the itemized voucher, Company will reimburse
Employee for all reasonable expenses itemized, including but not limited to,
travel, meals, lodging, entertainment, and promotion with respect to all
activities approved in advance by Company. Employee may receive advances from
Company for anticipated expenses. Employee agrees that the amount by which an
advance exceeds actual expenses ("Amount") will be promptly refunded to Company
upon determination by Company that it is due, that the Amount may be deducted
from any payments of any nature (including without limitation salary) owed by
Company to Employee.





Sick Leave and Disability

. Employee will be entitled to paid time off for the number of days determined
by Company ("PTO"). Employee will be considered to be disabled during any period
in excess of accrued PTO during which Employee is unable to work because of
illness or incapacity ("Disability Period"). Employee will be entitled to
receive Employee's full salary during PTO and will be deemed to be on leave,
without pay, during the Disability Period. If Employee is unable to work for a
period in excess of 90 days, Employee, at the discretion of the Board of
Directors of company, will be considered to have resigned. In no event will
Employee be entitled to payment or other compensation for unused PTO or
Disability Period, unless required by law or otherwise provided in a policy or
employment manual adopted by Company.





Resignation and Discharge

. Employee may resign or be discharged pursuant to the terms of this paragraph.
If Employee (i) resigns, Employee must give 30 days' notice to Company; (ii) is
discharged for cause (as later defined), Company may discharge Employee
immediately, without notice; or (iii) is discharged not for cause from his
responsibilities, Company must give 30 days' notice to Employee. If Employee is
discharged not for cause, Employee will be paid severance pay equal to six
months' base pay of Employee in effect at the time of discharge payable in
monthly installments.  In addition, for a period of one (1) year following the
expiration of this Agreement or the effective date of discharge not for cause,
Employee will continue as an executive officer of the Company with reduced
duties as agreed upon by Employee, senior management and the Board of Directors
of the Company at an annual rate of pay of $40,000.





For purposes of this paragraph, "for cause" means that during the Employment
Period, Employee, unless otherwise provided by Company policy or Company
employment manual, (a) is reasonably believed by Company (i) to have failed to
comply with any law, regulation or policy, including without limitation
securities or employment or non-discrimination or similar laws, regulations or
policies, and that failure causes a significant financial, regulatory,
operational or public perception detriment to Company, (ii) to abuse, as
determined by the Company, alcohol or to use drugs, (other than as prescribed by
Employee's physician), or (b) refuses to submit to testing for alcohol or drugs,
or (c) is reasonably believed by Company to have committed or is charged with
any felony or misdemeanor involving moral turpitude, or (d) through willful
neglect, gross negligence, or malfeasance causes a significant financial,
regulatory, operational or public perception detriment to Company. A
determination by the Board of Directors that Employee has failed to perform
Employee's responsibilities to the satisfaction of the Board of Directors,
without one or more of the other elements set out in this paragraph, is not "for
cause".

Competition and Confidential Information Restrictions

.



Competition Restrictions

. Employee may not during the Employment Period, and for a period of two years
following the termination of the Employment Period, anywhere in the United
States, directly or indirectly, own, manage, operate, invest in, control, be
employed by, participate in, be a financial sponsor of, or be connected in any
manner with the ownership, management, operation or control of any business that
competes with a business conducted by Company at any time during the Employment
Period or which Employee knows, during the Employment Period, that Company
intends to conduct. Employee acknowledges that this restriction is necessary for
Company's welfare and protection in light of the responsibilities assigned to
Employee and Employee's status in Company, that Employee is fully and adequately
compensated for this restriction.





Confidential Information

. Employee acknowledges and recognizes that Employee is, or will be, employed by
Company in a confidential relationship and may receive and have access to the
confidential business information, customer names, contracts and other customer
data, business methods, techniques and trade secrets of Company ("Confidential
Information"). Employee may develop ideas, conceptions, inventions, processes,
methods, products and improvements; and Employee may receive disclosures of
ideas, conceptions, inventions, processes, methods, products and improvements
made by other employees of Company ("Company Inventions"). Employee may
participate with Company in improving and developing Confidential Information
and Company Inventions. Confidential Information and Company Inventions
developed on behalf of Company are neither commonly known nor readily accessible
to others and are used by Company in its business to obtain a competitive
advantage over Company's competitors who do not know or use the Confidential
Information or Company Inventions. Protection of the Confidential Information
and Company Inventions against unauthorized disclosure and use is of critical
importance to Company in maintaining its competitive position. Employee agrees
that Employee will not, at any time, during or after the Employment Period, make
any independent use of, or disclose to any other person or organization, except
as authorized by Company in writing, any Confidential Information or Company
Inventions. Upon termination of the Employment Period for any reason, Employee
shall promptly deliver to Company all drawings, manuals, letters, notes,
notebooks, reports, customer lists, customer data, mailing lists, and all other
materials and records of any kinds, and all copies thereof, that may be in the
possession of, or under the control of, Employee pertaining to Company's
business including any that contain any Confidential Information or Company
Invention.





Business Relationships

. Employee acknowledges Company's efforts to establish valuable business
relationships with its clients, customers and suppliers. Employee recognizes
that Company has invested resources in the training and the professional
development of Employee, and Employee further recognizes Employee's
responsibility to the Company when Company entrusts Employee with Confidential
Information. In view of Company's efforts, Employee agrees that unless Company
authorizes Employee to do so in writing, Employee will not, for a period of one
year after termination of employment with Company, solicit the purchase of
products or services directly competing with products and services of Company
from any person, corporation, business organization or enterprise which: (i) has
made any purchase of products or services from Company within the two years
immediately preceding termination of former Employee's employment ("Customer");
or (ii) has been contacted by Employee during the last 12 months of Employee's
employment for the purpose of securing the purchase of products or services from
Company ("Prospective Customer").





Non-Solicitation of Employees

.
Employee is aware that Company has a significant investment in its employees.
For a period of twelve months after termination for any reason of Employee's
employment, neither Employee nor any person or entity by whom Employee may be
employed or of which Employee may be an officer, director, partner, trustee or
control person, will directly or indirectly employ or solicit to employ, or
otherwise retain or solicit to retain, any person employed by Company as of the
date of Employee's termination of employment or during the twelve month period
thereafter, unless that person has been terminated by Company without cause (as
determined in good faith by Company) before the time of the solicitation,
employment or retention.



Remedies

. Employee and Company recognize that irreparable injury may result to Company
in the event of breach or threatened breach of this paragraph of this Agreement
by Employee. If Employee commits a breach or threatens to commit a breach of any
of the provisions of this paragraph, Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this paragraph specifically enforced by any court having equity
jurisdiction, together with an accounting therefor, Employee having specifically
acknowledged that any such breach or threatened breach will cause irreparable
injury to Company and that money damages will not provide an adequate remedy to
Company.





Invalidity

. If any provision of this Employment Agreement is later construed to be
unenforceable or invalid, the remaining provisions shall not be affected but
shall continue in full effect. If any term of this Employment Agreement is found
to be unenforceable or invalid by any court having jurisdiction, that court
shall have the power to reduce or revise the term and the paragraph(s) shall
then be fully enforceable.





Assignment

. Employee acknowledges that Employee's services are unique and personal.
Accordingly, Employee may not assign Employee's rights or delegate Employee's
duties or obligations under this Agreement. The Employer's rights and
obligations shall inure to the benefit of and shall be binding upon Employer's
successor and assigns.





Personnel Policies

. Company's written personnel policies apply to all of Company's employees,
including Employee, and describe additional terms and conditions of employment
of Employee. Those terms and conditions, as Company may revise from time to
time, are incorporated by reference into this Employment Agreement. Company
reserves the right to revise the personnel policies from time to time, as
Company deems necessary. If any personnel policy provision conflicts with a
provision of this Employment Agreement, the terms of this Employment Agreement
shall govern.





Alcohol and Drug Testing

. Employee agrees to comply with and submit to any Company program or policy for
testing for alcohol abuse or use of drugs and, in the absence of such a program
or policy, to submit to such testing as may be required by Company and
administered in accordance with applicable law and regulations.





Entire Agreement and Binding Effect

. This Employment Agreement constitutes the entire understanding of the parties,
supersedes all previously executed employment agreements between Employee and
Company, may be modified only in writing, is governed by laws of the state of
New Mexico, and will bind and inure to the benefit of Employee and Employee's
personal representative and Company and Company's successors and assigns.





 

DATED

: April 11, 2005.





 

COMPANY:



SBS Technologies, Inc.



By: /S/ Lawrence A. Bennigson



Lawrence A. Bennigson, Lead Director



 

EMPLOYEE:



/S/ Christopher J. Amenson

Christopher J. Amenson







--------------------------------------------------------------------------------



Appendix A

to

Employment Agreement

Christopher J. Amenson

Employee

 

Position

: Executive officer position of Executive Chairman, reporting directly to the
Board of Directors.



Compensation

: $150,000 base annual salary.



Initial Duties:

(1) Primary liaison between Board of Directors and CEO, (2) advisor to CEO, (3)
in the absence, disability or failure to act of the CEO, perform the duties of
the CEO, (4) employee agrees during the term of this Employment Agreement, if
requested by the Corporate Governance and Nominating Committee of the Board of
Directors, to be nominated and serve, if elected, as a director of the Company
without additional compensation, (5) Employee agrees during the term of this
Employment Agreement, if Employee is serving on the Board of Directors and if
requested by the Board of Directors, to be nominated and serve, if elected, as
Chairman of the Board of Directors of the Company without additional
compensation.



Benefits:

Standard Employee Benefits

:

Medical insurance
Dental insurance

   

Optional Benefits

:

401(k) Plan

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

Additional Benefits

:

Four weeks paid time off per year
Immediate, full vesting under any employee plans
in effect at signing that require vesting

   

Stock Option Grant

:

None

 